Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 26, 28 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16 and 26 refer to a “valve carrier element”, claims 20, 27, and 29 refer to a “valve carrier plate”. These terms should be amended for consistency, and have be treated for examination purposes to refer to the same component.
	Claim 28 recites “an inlet space in said cylinder head extends over all of said components in said layers…”. It is unclear what it means for a “space” to extend over all of the components in the layers; in particular it is unclear how the space would extend over other spaces formed by the cooling medium channel and the outlet channel. See over the channels 16-17. Clarification is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanberg (US Patent No. 4,006,602) in view of GB 832,177 (herein Atlas).

Fanberg teaches:

limitations from claim 16, a reciprocating piston machine (FIG. 8-11) for compressing a fluid or ambient air for a compressed air system of a motor vehicle (the limitation regarding the use of the compressed air in a vehicle is considered intended use, the device of Fanberg is a compressor and is thus capable of compressing air for a vehicle), the reciprocating piston machine comprising: a cylinder housing (102); and a cylinder head constructed in layers (103-106), said cylinder head including a valve carrier element (103-104) with an outlet valve (67a), a chamber plate (105) and a head plate (106) with a pressure medium outlet (72a); a cooling medium channel (134, 140) for cooling at least a partial region of said cylinder head (C. 10 Lines 20-47) and an outlet channel (109-110) for connecting said outlet valve to said pressure medium outlet (C. 9 

Fanberg teaches that the cooling medium channel is associated with the cylinder housing (see passages 113-130 in FIG. 10; C. 10 Lines 1-30), but does not also teach that the outlet channel is associated with the cylinder housing;

Atlas teaches: 

limitations from claim 16, a reciprocating piston machine (FIG. 1) including a cylinder housing (14) and a head (17); the cylinder head having an outlet valve  (19-20) and a pressure medium channel (16) through both the head and cylinder housing, and associated with a cooling medium channel (15) also in the cylinder housing;

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide an association (via a cylinder housing passage for the outlet fluid prior to or after entering the head) between the outlet channel and cylinder housing of Fanberg, in a manner as taught by Atlas, in order to provide additional cooling between the cooling medium (113-130) and the compressed fluid;



Fanberg further teaches:

limitations from claim 17, which further comprises a compressor stage with a reciprocating piston (62a);



limitations from claim 19, which further comprises a heat exchanger region (see FIG. 10 and passages 113-130) provided in said cylinder housing (102), at least a partial portion of said cooling medium channel (113-130) and a partial portion of said outlet channel running through said heat exchanger region (as per the combination with Atlas which teaches both cooling 15 and outlet 16 passages in the cylinder head); 

limitations from claim 20, wherein said heat exchanger region positioned in said cylinder housing causes at least a partial portion of said cooling medium channel (113-130 as closed by plate 103) and at least a partial portion of said outlet channel (as per the combination with Atlas teaching outlet passage 16 in the cylinder, and passage 110 taught by Fanberg as an outlet passage) to be formed by said cylinder housing and said valve carrier plate (see FIG. 1 of Atlas and FIG. 10 of Fanberg);

limitations from claim 21, wherein said partial portion of said cooling medium channel and at least a partial portion of said outlet channel are disposed in a plane (see annotated FIG. 8 of Fanberg below; either plane includes both of a cooling passage and an outlet passage); 


    PNG
    media_image1.png
    699
    320
    media_image1.png
    Greyscale


limitations from claim 22, which further comprises four planes (plates 103, 104, 105, 106) provided in said cylinder head, each of said planes containing at least one channel being a partial portion of said cooling medium channel or of said outlet channel to form a cooling plane or an outlet channel plane (plate 103 

limitations from claim 23, wherein said cooling planes and said outlet channel planes are disposed in alternate layers (see plates 103 and 105 with cooling channels 134, 140; and plates 104 and 106 with channels at 67a and 72a), and said partial portions of said cooling medium channel or of said outlet channel are connected together by connecting channels (channels through sealing gaskets 146-150);

limitations from claim 24, wherein at least a partial portion of said outlet channel (109 to 72a) is delimited by said head plate (106) and a separating plate (150); 

limitations from claim 25, wherein at least a partial portion of said cooling medium channel (140) is delimited by a separating plate (150) and said chamber plate (105);

limitations from claim 26, wherein at least a partial portion of said outlet channel (110 to 67a) is delimited by said valve carrier element (104) and said chamber plate (105); 

limitations from claim 27, wherein at least a partial portion of said cooling medium channel (134) is delimited by said valve carrier plate (104) and a valve intermediate plate (103 or alternatively 148); 

limitations from claim 28, wherein an inlet space (107) in said cylinder head extends over all of said components in said layers (plates 103-106) and is separated from a cylinder space in said cylinder housing (102) by a reed valve (66a; C. 9 Lines 32-39) 





Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanberg (US Patent No. 4,006,602) in view of GB 832,177 (herein Atlas) as applied to claim 16 above, and in further view of DE 10 2009 012 894 (herein Reuter).

A machine translated version of Reuter has been provided with the current action and is relied upon herein.

Fanberg teaches an inlet space (107) through each of the layers (103-106), and a reed valve (66a) separating the space from the cylinder housing (102; C. 9 Lines 32-39);

Fanberg does not teach a valve tappet within the cylinder head, moveable via a spring and a pressure medium to control the valve opening;

Reuter teaches:

A compressor (FIG. 1) including a cylinder (14), a cylinder space (16; paragraph 12), and a cylinder head (48); and wherein

limitations from claim 29, a valve tappet (34) is disposed in said cylinder head (see FIG. 1) for lifting a valve (26) away from a valve carrier plate (28) to interconnect an inlet space and said cylinder space (paragraph 13);

limitations from claim 30, wherein said valve tappet is movable into a first position by spring force (bottom of paragraph 13; and also spring 40, paragraph 16) and 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a controllable tappet in the compressor of Fanberg at an inlet space, as taught by Reuter, in order to selectively operate the inlet valve to provide an unpressurized circulation state of the compressor cylinder (unloading), which is common when it is desired to reduce output of the compressor when demand falls.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches cooling/outlet channels in cylinder housings and cylinder heads: 6116874, 3986798, 8337177, 2449408, 4968222;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746